Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (i.e. claims 1-3, 5, 8, 12-19, 21, and 27) and election of compound 83 in the reply filed on 10/13/21 is acknowledged.  Claims 8, 12-15, and 30-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/21.
Claims 1-3, 5, 8, 12-19, 21, 27, and 30-34 are currently pending in the application.  However, due to a restriction requirement, claims  8, 12-15, and 30-34 are withdrawn from further consideration and claims 1-3, 5, 16-19, 21, and 27 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.	

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for the elected species and 

						      IDS

	The information disclosure statement (IDS) submitted on 07/13/20 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Provisional Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3, 5, 16-19, 21, and 27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3, 5, 16-19, 21, and 27-29 of copending Application No. 17/280,763. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 5, 16-19, and 27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, and 8-10 of U.S. Patent 10,730,842 (hereinafter Hulme US Patent No. ‘842).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to compounds of Formula (I-VIII) and Formula (X-XVI) that are useful in inhibiting DYRK1A activity.  The claimed invention and co-pending application Hulme ‘763 are rendered obvious over another as the claimed invention teaches a broad genus of compounds of formula (I-VIII) and formula (X-XVI) wherein said compounds can inhibit DYRK1A activity whereas Hulme ‘842 teaches a subgenus of compounds of Formula (II) and their use in inhibiting DYRK1 activity.  Thus, the aforementioned claims of the instant application are substantially 

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicant(s) regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-3, 5, 16-19, 21, and 27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Firstly, independent claim 1 recites various compound selected of structural formulae I-VIII, and X-XVI”.  However, no definition is provided for the various R-groups (i.e. R1, R2, R3, and R4).  This lack of definition renders the claims indefinite because no true structure can be envisaged given that applicant failed to recite what the true functional attachment groups are on the actual formulae.  While claims are to be 
Secondly, independent claim 1 and dependent claims thereof further recite that the attachment groups for R1-R6, X-Z, *, and # encompasses any chemical moiety that permits the resulting compound to inhibit DYRK1A activity.  Given that applicant has failed to delineate which actual moiety did applicant test and found to lead to inhibition of DYRK1A, the examiner is unable to ascertain the actual functional groups and those yet to be discovered that actually lead to inhibition of DYRK1A.  Reference to such unknown chemical moiety in the claims renders the claims indefinite for the same reasons discussed supra.  Furthermore, it is entirely unclear which compounds Applicants actually possess.  For example, where the claims recite Formula 1, the general formula (I) recites * positions that can be a C or N and thus one skilled in the art is unable to ascertain the true structure of formula (I) as additional N atoms or additional C may or may not be present in said structure. The same goes for all of the other formulae delineated in claim 1.  As such, it is not at all clear to which compound the recited formulae is referring to.

As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that the stated examples set forth in table 1 in the specification are the definitions for R1-R6, *, and # functional groups. 

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-3, 5, and 16-19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3, 5, and 16-19 recite the limitation "the resulting compound to inhibit DYRK1A activity” in claim 1, last line and in claim 2, line 2; in claim 3, line 2; in claim 5 line 2; and “the group of compounds” in claim 21, line 1.  Specifically, the claims contains no earlier recitation or limitation of said terms and it is unclear as to what element the limitations were making reference.  As a result, there is insufficient antecedent basis for these limitations in the claims.


Claim Rejections - 35 USC § 112 

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims  16-19 and 27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As a result of the above inconsistencies, the aforementioned claims are unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  However, for the sake of compact prosecution, the Examiner will construe that none of the stated phrases are relevant to the claims but rather any definition refers to the whole genus of the compound (i.e. all halogen groups can be attached at the recited position). 

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5, 16-19, 21, and 27 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for inhibiting DYRK1A protein with the compounds delineated in table 1, does not reasonably provide the use of every single compound of every formula delineated in claim 1 in the inhibition of DYRK1A and/or in the treatment of every single disease delineated in claim 27 including Alzheimer’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a compound of Formula (I)-(VIII) and (X-XVI) in inhibiting DYRK1A or the use of a kit in a patient having a disorder related to DYRK1 activity wherein the disorder include treatment of various diseases inter alia Alzheimer’s disease and cancer.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all diseases associated with DYRK1 activity.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a compound of Formula (I)-(VIII) and (X-XVI) in inhibiting DYRK1A or the use of a kit in a patient having a disorder related to DYRK1 activity wherein the disorder include treatment of various diseases inter alia Alzheimer’s disease and cancer. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “use of a kit comprising the compound of claim 1 to a patient having a disorder related to DYRK1 activity, wherein the disorder related to DYRK1 activity is inter alia Alzheimer’s disease and cancer”. While inhibition of DYRK1 activity with selected compounds of table 1 might theoretically be possible, as a practical matter it is nearly impossible to achieve a treatment of the various diseases delineated in claim 27 with every single compound of the formulae delineated in claim 1. 

The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for treating any disease with the compounds of formulae (I-VIII) and (X-XVI). No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds, other than those listed in table 1 in the specification for inhibiting DYRK1 activity. The latter is corroborated by the working examples on pages 22-41.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of the aforementioned formulae (I-VIII) and (X-XVI) could be predictably used for inhibiting DYRK1 activity and/or for the treatment of all diseases associated with DYRK1 activity as inferred by the claims and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 16-19 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lau et al. (WO 2017/044623 A1).
Lau et al. teach compounds such as 6-3-imidazo[1,2-b]pyridazine and compositions thereof, and methods of treatment of diseases and/or conditions associated with Fyn kinase (see abstract and paragraph 0002).  Additionally, Lau et al. teach that Fyn kinase is viewed as an attractive therapeutic target for the treatment of various diseases inter alia Alzheimer’s disease and cancer (see paragraph 0008 and pg. 204, claim 25).  Importantly, Lau et al. teach various compounds that anticipate instant Formula (I):
    PNG
    media_image1.png
    213
    498
    media_image1.png
    Greyscale
 
wherein * to R5 is C and * to R6 is N; R3, R5 and R4 are H as defined in the specification R1 is dimethoxyphenyl; and R2 is pyridine (instant claims 1, 5, and 16-19; see compound # 395, pg. 109).  

Accordingly, the teachings of Lau et al. anticipate claims 1, 5, and 16-19.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
10/23/2021





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.